DETAILED ACTION
This office action is a response to a communication made on 09/29/2022.
Claims 1, 8, 14, 21 and 26 are currently amended.
Claims 1-26 are pending for this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/13/2022 was filed before the mailing date of the Non-final office action on 12/01/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant: Applicant’s arguments, see remarks on page 10-22, filed 09/29/2022, applicant argues that, “Applicants respectfully submit that Vyas in view of Srinivas, and further in view of Bansal, does not teach or suggest “wherein the affinities are based on information derived from the monitoring of the network traffic between the first containerized workload and the other containerized workloads that change over time, such that the affinities characterize dynamic communication patterns of the network traffic between the first containerized workload and the other containerized workloads in the VCE to assess inter- containerized workload interactions in real time” and “scheduling, based, at least in part, on the determined affinities characterizing the dynamic communication patterns of the network traffic between the first containerized workload and the other containerized workloads, subsequent execution of a second containerized workload on the node on which the first containerized workload is deployed” (emphasis added), as recited in independent Claim 1, and the similar recitations of Independent Claims 8, 14, 21, and 26”.
Examiner: Applicant's arguments filed 09/29/2022 have been fully considered but they are not persuasive. Examiner respectfully disagree.
Vyas system isn’t a teaching away of these features and it could in fact be modified to perform the suggestions of Bansal without breaking the system or going against the principle point of Vyas’ system. Vyas system may teach static hierarchical relationship, however Srinivas ¶0156, further teaches using information read from the affinity-network topology database 1858 and a supplemental non-affinity configuration database 1886, “dynamic” information is collected, and subscribed to, from each controlled network node, and Bansal ¶0141, teaches the process monitors the network traffic and modifies a displayed network connectivity graph in real time (i.e. dynamic) to enable the user to visualize any changes in the network topology in real time.
Vyas teaches scheduling, based, at least in part, on the determined affinities between the first containerized workload and the other containerized workloads, subsequent execution of a second containerized workload on the node on which the first containerized workload is deployed because the system (200) has multiple nodes (112, 116, 212, 214, 216, 218, 220, 222, 224, 226, 228, 230, 232, 234, 236, 238, 240, 242, 244, 246, 248, 250) including a first node and a second node. Multiple containers (152A- 152D, 160A- 160G) are deployed on multiple nodes. A processor calculates a first value of a performance metric of the first distributed service while configured in first affinity distribution. The processor measures affinity values of multiple containers, wherein the processor calculates a new affinity distribution of multiple containers, and a new value of performance metric of first distributed service while configured in new affinity distribution, and scheduler 140 may be a scheduler responsible for deploying containers (e.g., containers 152A-D, 160A-G, 260A-C, 262A-C) to nodes (e.g., nodes 112, 116, 212, 214, 216, 218, 220, 222, 224, 226, 228, 230, 232, 234, 236, 238, 240, 242, 244, 246, 248, and 250) to provide a variety of distributed services, see ¶0021, The scheduler 140 may determine that the optimal value of the performance metric for the distributed service results from an affinity distribution based on high affinity values, such as the third affinity distribution, and deploy the distributed service based on the third affinity distribution, see ¶0035.  Additionally, Vyas teaches iteratively measuring network performance and affinity values and making scheduling and redeployment decisions based upon the dynamic changes in the system, see ¶28.

However, Vyas is remain silent to monitoring network traffic between a first containerized workload deployed on a node in a virtual computing environment (VCE) and other containerized workloads in the VCE to determine affinities between the first containerized workload and the other containerized workloads in the VCE

Srinivas teaches monitoring network traffic between a first containerized workload deployed on a node in a virtual computing environment (VCE) and other containerized workloads in the VCE to determine affinities between the first containerized workload and the other containerized workloads in the VCE because ¶0043, teaches the governing central controller (C4) 106 may control the central controllers (C3) 108, 110 to perform load balancing with regard to network traffic carried on the optical ring networks A, B”, ¶0072, teaches an affinity group is defined herein as a collection of servers or virtual machines (VMs), a cluster (e.g., a set of servers that are load balanced and provide high availability), and/or data center resident applications that require high interconnectivity bandwidth, low latency, and/or multicast or broadcast services, ¶0154, teaches contents of network traffic and/or statistic monitoring tools are harvested and correlated to affinity elements and affinity groups based on a determination as to whether there are network traffic and/or statistics monitoring tools available.  

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Vyas’s with monitoring network traffic between a first containerized workload deployed on a node in a virtual computing environment (VCE) and other containerized workloads of Srinivas, in order allow computing resources within the data center networks to be controlled and provisioned based on network topology and application component topology, thus enhancing the application program performance and allows bandwidth to be efficiently allocated with the data center network (Srinivas).

Vyas teaches affinity distribution that is representative of the relationship (i.e. communication) between the various containers providing the distributed service, ¶0012, where an affinity value is based only on the relationship between a container and its closest hierarchical relative, an affinity value may be calculated based on the number of shared layers between two containers. For example, containers 160A-B are both deployed on node 112 and an affinity value based on an aggregate score may be based on a geometric mean or weighted average of the relationship between container 160A and each of containers 160B-G, In an example, a geometric mean or weighted average may adjust for, or give additional weight to the sharing of a particular layer over another. For example, a higher weight (i.e. workload) may be given to sharing a node than a zone, see ¶0025, ¶0038 and ¶0047. Srinivas also teaches contents of network traffic and/or statistic monitoring tools are correlated to affinity elements and affinity groups based on a determination as to whether there are network traffic, see ¶0154. Srinivas ¶0156, further teaches using information read from the affinity-network topology database 1858 and a supplemental non-affinity configuration database 1886, “dynamic” information is collected, and subscribed to, from each controlled network node. However, Vyas in view of Srinivas remain silent on wherein the affinities are based on information derived from the monitoring of the network traffic between the first containerized workload and the other containerized workloads that change over time, such that the affinities characterize dynamic communication patterns of the network traffic between the first containerized workload and the other containerized workloads in the VCE to assess inter-containerized workload interactions in real time, affinities characterizing the dynamic communication patterns of the network traffic between the first containerized workload and the other containerized workloads,

Bansal discloses wherein the affinities are based on information derived from the monitoring of the network traffic between the first containerized workload and the other containerized workloads that change over time (¶0141, teaches the process monitors the network traffic and modifies a displayed network connectivity graph in real time to enable the user to visualize any changes in the network topology in real time, ¶0148, teaches the process monitors (at 2705) the network traffic to identify unique traffic type and patterns, ¶0150, teaches Based on the analysis of the traffic types and patterns monitored, process 2700 identifies (at 2710) components that may belong to the same application and groups these components into affinity groups), such that the affinities characterize dynamic communication patterns of the network traffic between the first containerized workload and the other containerized workloads in the VCE to assess inter-containerized workload interactions in real time (¶0063, teaches These VMs can be tenant (or workload) VMs as well as service VMs. The GUI also shows that 4 VMs 325-340 are selected for monitoring and are displayed as selected objects 350., ¶0141, teaches the process monitors the network traffic and modifies a displayed network connectivity graph in real time (i.e. dynamic) to enable the user to visualize any changes in the network topology in real time, ¶0148, teaches the process monitors (at 2705) the network traffic to identify unique traffic type and patterns, ¶0150, teaches Based on the analysis of the traffic types and patterns monitored, process 2700 identifies (at 2710) components that may belong to the same application and groups these components into affinity groups).
Bansal also teaches affinities characterizing the dynamic communication patterns of the network traffic between the first containerized workload and the other containerized workloads (¶0122, teaches defines a traffic pattern that is allowed between nodes, ¶0141, teaches the process monitors the network traffic and modifies a displayed network connectivity graph in real time (i.e. dynamic) to enable the user to visualize any changes in the network topology in real time, ¶0148, teaches the process monitors (at 2705) the network traffic to identify unique traffic type and patterns, ¶0150, teaches Based on the analysis of the traffic types and patterns monitored, process 2700 identifies (at 2710) components that may belong to the same application and groups these components into affinity groups),

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Vyas’s in view of Srinivas’s system with wherein the affinities are based on information derived from the monitoring of the network traffic between workloads that change over time, the affinities characterize dynamic communication patterns of the network traffic between the first containerized workload and the other containerized workloads in the VCE to assess inter-containerized workload interactions in real time of Bansal, in order to collect network traffic or workloads data in real time from the VMs to determine affinities (Bansal).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vyas et al. (US 2018/0203736), hereinafter “Vyas” in view of Srinivas et al. (US 2013/0108259), hereinafter “Srinivas”, and further in view of Bansal et al. (US 2018/0176102 A1), hereinafter “Bansal”.

With respect to claim 1, Vyas discloses a method for containerized workload scheduling, comprising:
scheduling, based, at least in part, on the determined affinities characterizing the communications patterns of the network traffic between the first containerized workload and the other containerized workloads, subsequent execution of a second containerized workload on the node on which the first containerized workload is deployed (¶0012, i.e. Using a quantitative value to represent these hierarchical affinity relationships allows for the representation of a deployment scheme for a distributed service as an affinity distribution that is representative of the relationship between the various containers providing the distributed service, and  if four containers deployed to a first node result in a certain level of performance, then four equivalent containers deployed to a second node with equivalent hardware specifications to the first node should yield a similar level of performance to the first four containers, ¶0021, i.e. a hierarchical map of a system 200 employing affinity based hierarchical container scheduling according to an example of the present disclosure. In an example, scheduler 140 may be a scheduler responsible for deploying containers (e.g., containers 152A-D, 160A-G, 260A-C, 262A-C) to nodes (e.g., nodes 112, 116, 212, 214, 216, 218, 220, 222, 224, 226, 228, 230, 232, 234, 236, 238, 240, 242, 244, 246, 248, and 250) to provide a variety of distributed services”);

However, Vyas does not explicitly teaches monitoring network traffic between a first containerized workload deployed on a node in a virtual computing environment (VCE) and other containerized workloads in the VCE to determine affinities between the first containerized workload and the other containerized workloads in the VCE.

Srinivas discloses monitoring network traffic between a first containerized workload deployed on a node in a virtual computing environment (VCE) and other containerized workloads in the VCE to determine affinities between the first containerized workload and the other containerized workloads in the VCE (¶0043, “the governing central controller (C4) 106 may control the central controllers (C3) 108, 110 to perform load balancing with regard to network traffic carried on the optical ring networks A, B”, ¶0072, “an affinity group is defined herein as a collection of servers or virtual machines (VMs), a cluster (e.g., a set of servers that are load balanced and provide high availability), and/or data center resident applications that require high interconnectivity bandwidth, low latency, and/or multicast or broadcast services”, ¶0154, “contents of network traffic and/or statistic monitoring tools are harvested and correlated to affinity elements and affinity groups based on a determination as to whether there are network traffic and/or statistics monitoring tools available”).  

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Vyas’s with monitoring network traffic between a first containerized workload deployed on a node in a virtual computing environment (VCE) and other containerized workloads of Srinivas, in order allow computing resources within the data center networks to be controlled and provisioned based on network topology and application component topology, thus enhancing the application program performance and allows bandwidth to be efficiently allocated with the data center network. (Srinivas).

Vyas teaches affinity distribution that is representative of the relationship (i.e. communication) between the various containers providing the distributed service, ¶0012, where an affinity value is based only on the relationship between a container and its closest hierarchical relative, an affinity value may be calculated based on the number of shared layers between two containers. For example, containers 160A-B are both deployed on node 112 and an affinity value based on an aggregate score may be based on a geometric mean or weighted average of the relationship between container 160A and each of containers 160B-G, In an example, a geometric mean or weighted average may adjust for, or give additional weight to the sharing of a particular layer over another. For example, a higher weight (i.e. workload) may be given to sharing a node than a zone, see ¶0025, ¶0038 and ¶0047. Srinivas also teaches contents of network traffic and/or statistic monitoring tools are correlated to affinity elements and affinity groups based on a determination as to whether there are network traffic, see ¶0154. Srinivas ¶0156, further teaches using information read from the affinity-network topology database 1858 and a supplemental non-affinity configuration database 1886, “dynamic” information is collected, and subscribed to, from each controlled network node. However, Vyas in view of Srinivas remain silent on affinities characterizing the dynamic communication patterns of the network traffic between the first containerized workload and the other containerized workloads, wherein the affinities are based on information derived from the monitoring of the network traffic between the first containerized workload and the other containerized workloads that change over time, such that the affinities characterize dynamic communication patterns of the network traffic between the first containerized workload and the other containerized workloads in the VCE to assess inter-containerized workload interactions in real time.

Bansal discloses wherein the affinities are based on information derived from the monitoring of the network traffic between the first containerized workload and the other containerized workloads that change over time (¶0141, teaches the process monitors the network traffic and modifies a displayed network connectivity graph in real time to enable the user to visualize any changes in the network topology in real time, ¶0148, teaches the process monitors (at 2705) the network traffic to identify unique traffic type and patterns, ¶0150, teaches Based on the analysis of the traffic types and patterns monitored, process 2700 identifies (at 2710) components that may belong to the same application and groups these components into affinity groups), such that the affinities characterize dynamic communication patterns of the network traffic between the first containerized workload and the other containerized workloads in the VCE to assess inter-containerized workload interactions in real time (¶0063, teaches These VMs can be tenant (or workload) VMs as well as service VMs. The GUI also shows that 4 VMs 325-340 are selected for monitoring and are displayed as selected objects 350., ¶0141, teaches the process monitors the network traffic and modifies a displayed network connectivity graph in real time (i.e. dynamic) to enable the user to visualize any changes in the network topology in real time, ¶0148, teaches the process monitors (at 2705) the network traffic to identify unique traffic type and patterns, ¶0150, teaches Based on the analysis of the traffic types and patterns monitored, process 2700 identifies (at 2710) components that may belong to the same application and groups these components into affinity groups),
affinities characterizing the dynamic communication patterns of the network traffic between the first containerized workload and the other containerized workloads (¶0122, teaches defines a traffic pattern that is allowed between nodes, ¶0141, teaches the process monitors the network traffic and modifies a displayed network connectivity graph in real time (i.e. dynamic) to enable the user to visualize any changes in the network topology in real time, ¶0148, teaches the process monitors (at 2705) the network traffic to identify unique traffic type and patterns, ¶0150, teaches Based on the analysis of the traffic types and patterns monitored, process 2700 identifies (at 2710) components that may belong to the same application and groups these components into affinity groups).

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Vyas’s in view of Srinivas’s system with wherein the affinities are based on information derived from the monitoring of the network traffic between workloads that change over time, the affinities characterize dynamic communication patterns of the network traffic between the first containerized workload and the other containerized workloads in the VCE to assess inter-containerized workload interactions in real time of Bansal, in order to collect network traffic or workloads data in real time from the VMs to determine affinities (Bansal).

With respect to claim 2, Vyas in view of Srinivas, and further in view of Bansal discloses the method of claim 1, further comprising:
assigning respective scores to the affinities between the first containerized workload and the other containerized workloads (Vyas, ¶0025, “an affinity value based on an aggregate score may be based on a geometric mean or weighted average of the relationship between container 160A and each of containers 160B-G”); and
scheduling execution of the container to run the second containerized workload based, at least in part, on the assigned scores (Vyas, ¶0025, “an aggregate score may be calculated for container 160A to each of containers 160B-G”, ¶0026, “A first affinity distribution of the distributed service is calculated based on a first plurality of affinity values including at least the first affinity value and the second affinity value (block 325). In an example, the scheduler 140 may calculate an affinity distribution of a distributed service including containers 160A-G, including the affinity values calculated for containers 160A and 160C.”, See ¶0012).

With respect to claim 3, Vyas in view of Srinivas, and further in view of Bansal discloses the method of claim 1, further comprising: 
assigning weights to each of the affinities between the first containerized workload and the other containerized workloads (Vyas, ¶0025, “an affinity value based on an aggregate score may be based on a geometric mean or weighted average of the relationship between container 160A and each of containers 160B-G.”); and
scheduling, based, at least in part, on the weights between the first containerized workload and the other containerized workloads (Vyas, ¶0025, “an aggregate score may be calculated for container 160A to each of containers 160B-G. In an example, an affinity value based on an aggregate score may be based on a geometric mean or weighted average of the relationship between container 160A and each of containers 160B-G, and each layer may be weighted differently for affinity calculations “) execution of a container to run a second containerized workload on the node on which the first containerized workload is deployed (¶0012, “Using a quantitative value to represent these hierarchical affinity relationships allows for the representation of a deployment scheme for a distributed service as an affinity distribution that is representative of the relationship between the various containers providing the distributed service”, ¶0018, “One or more containers 160A and 160B may be running on a node 112 under the respective guest operating system 196A”).

With respect to claim 4, Vyas in view of Srinivas, and further in view of Bansal discloses the method of claim 1, wherein the node comprises a virtual computing instance or a hypervisor (Vyas, ¶0010, “container based virtualization systems may be lighter weight than systems using virtual machines with hypervisors”).

With respect to claim 5, Vyas in view of Srinivas, and further in view of Bansal discloses the method of claim 1, further comprising scheduling based, at least in part, on the determined affinities between the first containerized workload and the other containerized workloads deployment of a container to run the second containerized workload on the node on which the first containerized workload is deployed (Vyas, ¶0035, “the scheduler 140 may be requested to deploy three additional containers to the distributed service, and may deploy all three new containers to node 116 to achieve affinity values of 4 for the new containers”).

With respect to claim 6, Vyas in view of Srinivas, and further in view of Bansal discloses the method of claim 1, further comprising scheduling, based, at least in part, on an amount of computing resources available to the node on which the first containerized workload is deployed, execution of the second containerized workload on the node on which the first containerized workload is deployed (Vyas,  ¶0030, “Affinity values of the plurality of containers, including at least a first new affinity value of a first redeployed container and a second new affinity value of a second redeployed container, are measured (block 342). After redeploying the containers providing the distributed service, the scheduler 140 measures new affinity values of the redeployed containers. In an example, the new affinity values are measured with the same measurement scale as the measurements for containers 160A-G prior to redeployment”, see ¶0043-¶0044).

With respect to claim 7, Vyas in view of Srinivas, and further in view of Bansal discloses the method of claim 1, wherein the affinities comprise information corresponding to other containerized workloads that are deployed on the node on which the first containerized workload is deployed (Vyas, ¶0025, “where an affinity value is based only on the relationship between a container and its closest hierarchical relative, an affinity value may be calculated based on the number of shared layers between two containers. For example, containers 160A-B are both deployed on node 112”).

With respect to claim 8, Vyas discloses a method for containerized workload scheduling, comprising:
scheduling subsequent execution of a containerized workload on a node in the virtual computing system based, at least in part, on the determined correspondence between the nodes and the determined traffic characteristics between the plurality of containerized workloads (¶0012, i.e. Using a quantitative value to represent these hierarchical affinity relationships allows for the representation of a deployment scheme for a distributed service as an affinity distribution that is representative of the relationship between the various containers providing the distributed service, and  if four containers deployed to a first node result in a certain level of performance, then four equivalent containers deployed to a second node with equivalent hardware specifications to the first node should yield a similar level of performance to the first four containers, ¶0021, “a hierarchical map of a system 200 employing affinity based hierarchical container scheduling according to an example of the present disclosure. In an example, scheduler 140 may be a scheduler responsible for deploying containers (e.g., containers 152A-D, 160A-G, 260A-C, 262A-C) to nodes (e.g., nodes 112, 116, 212, 214, 216, 218, 220, 222, 224, 226, 228, 230, 232, 234, 236, 238, 240, 242, 244, 246, 248, and 250) to provide a variety of distributed services”, ¶0027, i.e. performance criteria may include attributes such as latency of the distributed service, execution speed of requests to the distributed service, memory consumption of the distributed service, processor consumption of the distributed service, energy consumption of the distributed service, heat generation of the distributed service, and fault tolerance of the distributed service, ¶0039, i.e. a scheduler 140 is in communication with subzones 135 and 137, and hardware devices 110A and 110B.).

However, Vyas does not explicitly teaches monitoring network traffic corresponding to a plurality of containerized workloads deployed in a virtual computing environment by determining a correspondence between nodes on which the plurality of containerized workloads are deployed;

Srinivas discloses monitoring network traffic corresponding to a plurality of containerized workloads deployed in a virtual computing environment by determining a correspondence between nodes on which the plurality of containerized workloads are deployed (¶0043, “the governing central controller (C4) 106 may control the central controllers (C3) 108, 110 to perform load balancing with regard to network traffic carried on the optical ring networks A, B”, ¶0072, “an affinity group is defined herein as a collection of servers or virtual machines (VMs), a cluster (e.g., a set of servers that are load balanced and provide high availability), and/or data center resident applications that require high interconnectivity bandwidth, low latency, and/or multicast or broadcast services”, ¶0154, “contents of network traffic and/or statistic monitoring tools are harvested and correlated to affinity elements and affinity groups based on a determination as to whether there are network traffic and/or statistics monitoring tools available”).  

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Vyas’s with monitoring network traffic between a first containerized workload deployed on a node in a virtual computing environment (VCE) and other containerized workloads of Srinivas, in order allow computing resources within the data center networks to be controlled and provisioned based on network topology and application component topology, thus enhancing the application program performance and allows bandwidth to be efficiently allocated with the data center network. (Srinivas).

Vyas teaches affinity distribution that is representative of the relationship between the various containers providing the distributed service, ¶0012, where an affinity value is based only on the relationship between a container and its closest hierarchical relative, an affinity value may be calculated based on the number of shared layers between two containers. For example, containers 160A-B are both deployed on node 112 and an affinity value based on an aggregate score may be based on a geometric mean or weighted average of the relationship between container 160A and each of containers 160B-G, In an example, a geometric mean or weighted average may adjust for, or give additional weight to the sharing of a particular layer over another. For example, a higher weight (i.e. workload) may be given to sharing a node than a zone, see ¶0025, ¶0038 and ¶0047. Srinivas also teaches contents of network traffic and/or statistic monitoring tools are correlated to affinity elements and affinity groups based on a determination as to whether there are network traffic, see ¶0154. However, Vyas in view of Srinivas remain silent determining one or more affinities between containerized workloads among the plurality of containerized workloads based, at least in part, on determined traffic characteristics between the plurality of containerized workloads that change over time, such that the affinities characterize dynamic communication patterns of the network traffic between the plurality of containerized workloads to asses inter-containerized workload interactions in real time, the determined affinities characterizing the dynamic communication patterns of the network traffic between the plurality of containerized workload based at least in part, on determined traffic characteristics of information derived from the monitoring of the network traffic between the plurality of containerized workloads, such that the affinities characterize communication patterns of the network traffic between the plurality of containerized workloads to assess inter-containerized workload interactions in real time.

Bansal discloses determining one or more affinities between containerized workloads among the plurality of containerized workloads based, at least in part, on determined traffic characteristics between the plurality of containerized workloads that change over time (¶0141, teaches the process monitors the network traffic and modifies a displayed network connectivity graph in real time to enable the user to visualize any changes in the network topology in real time, ¶0148, teaches the process monitors (at 2705) the network traffic to identify unique traffic type and patterns, ¶0150, teaches Based on the analysis of the traffic types and patterns monitored, process 2700 identifies (at 2710) components that may belong to the same application and groups these components into affinity groups), such that the affinities characterize dynamic communication patterns of the network traffic between the plurality of containerized workloads to asses inter-containerized workload interactions in real time (¶0063, teaches These VMs can be tenant (or workload) VMs as well as service VMs. The GUI also shows that 4 VMs 325-340 are selected for monitoring and are displayed as selected objects 350., ¶0141, teaches the process monitors the network traffic and modifies a displayed network connectivity graph in real time (i.e. dynamic) to enable the user to visualize any changes in the network topology in real time, ¶0148, teaches the process monitors (at 2705) the network traffic to identify unique traffic type and patterns, ¶0150, teaches Based on the analysis of the traffic types and patterns monitored, process 2700 identifies (at 2710) components that may belong to the same application and groups these components into affinity groups),
determined affinities characterizing the dynamic communication patterns of the network traffic between the plurality of containerized workload based at least in part, on determined traffic characteristics of information derived from the monitoring of the network traffic between the plurality of containerized workloads (¶0122, teaches defines a traffic pattern that is allowed between nodes, ¶0141, teaches the process monitors the network traffic and modifies a displayed network connectivity graph in real time (i.e. dynamic) to enable the user to visualize any changes in the network topology in real time, ¶0148, teaches the process monitors (at 2705) the network traffic to identify unique traffic type and patterns, ¶0150, teaches Based on the analysis of the traffic types and patterns monitored, process 2700 identifies (at 2710) components that may belong to the same application and groups these components into affinity groups), such that the affinities characterize communication patterns of the network traffic between the plurality of containerized workloads to assess inter-containerized workload interactions in real time (¶0063, teaches These VMs can be tenant (or workload) VMs as well as service VMs. The GUI also shows that 4 VMs 325-340 are selected for monitoring and are displayed as selected objects 350., ¶0141, teaches the process monitors the network traffic and modifies a displayed network connectivity graph in real time to enable the user to visualize any changes in the network topology in real time, ¶0148, teaches the process monitors (at 2705) the network traffic to identify unique traffic type and patterns, ¶0150, teaches Based on the analysis of the traffic types and patterns monitored, process 2700 identifies (at 2710) components that may belong to the same application and groups these components into affinity groups).

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Vyas’s in view of Srinivas’s system with determining one or more affinities between containerized workloads among the plurality of containerized workloads based, at least in part, on determined traffic characteristics between the plurality of containerized workloads that change over time, the affinities characterize dynamic communication patterns of the network traffic between the plurality of containerized workloads to assess inter-containerized workload interactions in real time of Bansal, in order to collect network traffic or workloads data in real time from the VMs to determine affinities (Bansal).


With respect to claim 9, Vyas in view of Srinivas, and further in view of Bansal discloses the method of claim 8, further comprising scheduling execution of the containerized workload on the node based, at least in part, on an amount of computing resources available to the node (Vyas, ¶0025, “containers 160A-B are both deployed on node 112”, ¶0030, “Affinity values of the plurality of containers, including at least a first new affinity value of a first redeployed container and a second new affinity value of a second redeployed container, are measured (block 342). After redeploying the containers providing the distributed service, the scheduler 140 measures new affinity values of the redeployed containers. In an example, the new affinity values are measured with the same measurement scale as the measurements for containers 160A-G prior to redeployment”, see ¶0043-¶0044).

With respect to claim 10, Vyas in view of Srinivas, and further in view of Bansal discloses  the method of claim 8, further comprising assigning respective scores to nodes in the virtual computing system based, at least in part, on the determined correspondence between the nodes and the determined traffic characteristics between the plurality of containerized workloads (Vyas, ¶0025, “an affinity value based on an aggregate score may be based on a geometric mean or weighted average of the relationship between container 160A and each of containers 160B-G”).

With respect to claim 11, Vyas in view of Srinivas, and further in view of Bansal discloses the method of claim 10, further comprising: 
ranking the respective scores (Vyas, ¶0034, “The scheduler 140 may review measured data, including the first, second and third values of the performance metric, to determine whether the third value of the performance metric is greater than the first and second values. In an example, the third value of the performance metric may be determined to be higher than the first and second value without being numerically higher than the first and second values,”); and
scheduling execution of a second containerized workload on a node in the virtual computing system based, at least in part, on the ranked scores (Vyas, ¶0034, “the scheduler 140 may determine based on the weighting criteria (i.e. ranked scores) of the individual performance criteria that the third value of the performance metric is higher than the first value of the performance metric overall.).

With respect to claim 12, Vyas in view of Srinivas, and further in view of Bansal discloses the method of claim 8, further comprising:
analyzing interactions between the plurality of containerized workload to determine correspondences between execution of the containerized workload and execution of a different containerized workload (Vyas, ¶0035, “the scheduler 140 may be requested to deploy three additional containers to the distributed service, and may deploy all three new containers to node 116 to achieve affinity values of 4 for the new containers”)”; and
scheduling execution of the different containerized workload on a node in the virtual computing system based, at least in part, on the analyzed interactions ((Vyas, ¶0025, “containers 160A-B are both deployed on node 112”, ¶0034, “the scheduler 140 may determine based on the weighting criteria of the individual performance criteria that the third value of the performance metric is higher than the first value of the performance metric overall).

With respect to claim 13, Vyas in view of Srinivas, and further in view of Bansal discloses the method of claim 12, further comprising retrieving the determined correspondence between the nodes and the determined traffic characteristics between the plurality of containerized workloads from a localized cache available to a containerized workload analyzer agent deployed in the virtual computing system (Vyas, ¶0025, “where an affinity value is based only on the relationship between a container and its closest hierarchical relative, an affinity value may be calculated based on the number of shared layers between two containers. For example, containers 160A-B are both deployed on node 112).

With respect to claim 14, Vyas discloses a non-transitory machine-readable medium storing instructions executable by a processing resource of a computing system to cause the computing system to:
assign weights to each of the affinities between the first containerized workload and the other containerized workloads (¶0025, “an affinity value based on an aggregate score may be based on a geometric mean or weighted average of the relationship between container 160A and each of containers 160B-G.”); and
schedule, based, at least in part, on the weights between the first containerized workload and the other containerized workloads, subsequent execution of a container to run a second containerized workload on the node on which the first containerized workload is deployed (¶0012, i.e. Using a quantitative value to represent these hierarchical affinity relationships allows for the representation of a deployment scheme for a distributed service as an affinity distribution that is representative of the relationship between the various containers providing the distributed service, and  if four containers deployed to a first node result in a certain level of performance, then four equivalent containers deployed to a second node with equivalent hardware specifications to the first node should yield a similar level of performance to the first four containers, ¶0018, “One or more containers 160A and 160B may be running on a node 112 under the respective guest operating system 196A, ¶0034, “The scheduler 140 may review measured data, including the first, second and third values of the performance metric, to determine whether the third value of the performance metric is greater than the first and second values…the scheduler 140 may determine based on the weighting criteria of the individual performance criteria).

However, Vyas remain silent on monitor a first containerized workload deployed on a node in a virtual computing environment to determine affinities between the first containerized workload and other containerized workloads in the virtual computing environment.
Srinivas discloses a first containerized workload deployed on a node in a virtual computing environment to determine affinities between the first containerized workload and other containerized workloads in the virtual computing environment (¶0043, “the governing central controller (C4) 106 may control the central controllers (C3) 108, 110 to perform load balancing with regard to network traffic carried on the optical ring networks A, B”, ¶0072, “an affinity group is defined herein as a collection of servers or virtual machines (VMs), a cluster (e.g., a set of servers that are load balanced and provide high availability), and/or data center resident applications that require high interconnectivity bandwidth, low latency, and/or multicast or broadcast services”, ¶0154, “contents of network traffic and/or statistic monitoring tools are harvested and correlated to affinity elements and affinity groups based on a determination as to whether there are network traffic and/or statistics monitoring tools available”).  

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Vyas’s with a first containerized workload deployed on a node in a virtual computing environment to determine affinities between the first containerized workload and other containerized workloads in the virtual computing environment of Srinivas, in order allow computing resources within the data center networks to be controlled and provisioned based on network topology and application component topology, thus enhancing the application program performance and allows bandwidth to be efficiently allocated with the data center network. (Srinivas).

Vyas teaches affinity distribution that is representative of the relationship (i.e. communication) between the various containers providing the distributed service, ¶0012, where an affinity value is based only on the relationship between a container and its closest hierarchical relative, an affinity value may be calculated based on the number of shared layers between two containers. For example, containers 160A-B are both deployed on node 112 and an affinity value based on an aggregate score may be based on a geometric mean or weighted average of the relationship between container 160A and each of containers 160B-G, In an example, a geometric mean or weighted average may adjust for, or give additional weight to the sharing of a particular layer over another. For example, a higher weight (i.e. workload) may be given to sharing a node than a zone, see ¶0025, ¶0038 and ¶0047. Srinivas also teaches contents of network traffic and/or statistic monitoring tools are correlated to affinity elements and affinity groups based on a determination as to whether there are network traffic, see ¶0154. However, Vyas in view of Srinivas remain silent the affinities characterizing the dynamic communication patterns of the network traffic between the first containerized workload and the other containerized workloads,  wherein the weights are based on the communication patterns of the network traffic between the first containerized workload and the other containerized workloads, wherein the affinities are based on information derived from the monitoring of the network traffic between the first containerized workload and the other containerized workloads that changes over time, such that the affinities characterize dynamic communication patterns of the network traffic between the plurality of containerized workloads to assess inter-containerized workload interactions in real time, the weights based on the communication patterns of the network traffic between the first containerized workload and the other containerized workloads.

Bansal discloses the affinities characterizing the dynamic communication patterns of the network traffic between the first containerized workload and the other containerized workloads (¶0122, teaches defines a traffic pattern that is allowed between nodes, (¶0141, teaches the process monitors the network traffic and modifies a displayed network connectivity graph in real time to enable the user to visualize any changes in the network topology in real time, ¶0148, teaches the process monitors (at 2705) the network traffic to identify unique traffic type and patterns, ¶0150, teaches Based on the analysis of the traffic types and patterns monitored, process 2700 identifies (at 2710) components that may belong to the same application and groups these components into affinity groups), 
wherein the affinities are based on information derived from the monitoring of the network traffic between the first containerized workload and the other containerized workloads that changes over time ((¶0141, teaches the process monitors the network traffic and modifies a displayed network connectivity graph in real time to enable the user to visualize any changes in the network topology in real time, ¶0148, teaches the process monitors (at 2705) the network traffic to identify unique traffic type and patterns, ¶0150, teaches Based on the analysis of the traffic types and patterns monitored, process 2700 identifies (at 2710) components that may belong to the same application and groups these components into affinity groups), such that the affinities characterize dynamic communication patterns of the network traffic between the plurality of containerized workloads to assess inter-containerized workload interactions in real time (¶0063, teaches These VMs can be tenant (or workload) VMs as well as service VMs. The GUI also shows that 4 VMs 325-340 are selected for monitoring and are displayed as selected objects 350., ¶0141, teaches the process monitors the network traffic and modifies a displayed network connectivity graph in real time to enable the user to visualize any changes in the network topology in real time, ¶0148, teaches the process monitors (at 2705) the network traffic to identify unique traffic type and patterns, ¶0150, teaches Based on the analysis of the traffic types and patterns monitored, process 2700 identifies (at 2710) components that may belong to the same application and groups these components into affinity groups);
the weights based on the dynamic communication patterns of the network traffic between the first containerized workload and the other containerized workloads (¶0063, teaches there are several VMs 305-340 listed as available objects. These VMs can be tenant (or workload or weight) VMs as well as service VMs, ¶0122, teaches defines a traffic pattern that is allowed between nodes, ¶0141, teaches the process monitors the network traffic and modifies a displayed network connectivity graph in real time to enable the user to visualize any changes in the network topology in real time, ¶0148, teaches the process monitors (at 2705) the network traffic to identify unique traffic type and patterns, ¶0150, teaches Based on the analysis of the traffic types and patterns monitored, process 2700 identifies (at 2710) components that may belong to the same application and groups these components into affinity groups).

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Vyas’s in view of Srinivas’s system with wherein the affinities are based on information derived from the monitoring of the network traffic between the first containerized workload and the other containerized workloads that changes over time, the affinities characterize communication patterns of the network traffic between the plurality of containerized workloads to assess inter-containerized workload interactions in real time of Bansal, in order to collect network traffic or workloads data in real time from the VMs to determine affinities (Bansal).


With respect to claim 15, Vyas in view of Srinivas, and further in view of Bansal discloses the non-transitory machine-readable medium of claim 14, wherein the instructions are executable by the processing resource to cause the computing system to: 
assign respective scores to the affinities between the first containerized workload and the other containerized workloads (Vyas, ¶0025, “an affinity value based on an aggregate score may be based on a geometric mean or weighted average of the relationship between container 160A and each of containers 160B-G”); and 
schedule execution of the container to run the second containerized workload based, at least in part, on the assigned scores (Vyas, ¶0025, “an aggregate score may be calculated for container 160A to each of containers 160B-G”, See ¶0012).

With respect to claim 16, Vyas in view of Srinivas, and further in view of Bansal discloses the non-transitory machine-readable medium of claim 14, wherein the node comprises a virtual computing instance or a hypervisor (Vyas, ¶0010, “container based virtualization systems may be lighter weight than systems using virtual machines with hypervisors”).

With respect to claim 17, Vyas in view of Srinivas, and further in view of Bansal discloses the non-transitory machine-readable medium of claim 14, wherein the instructions are executable by the processing resource to cause the computing system to determine the affinities between the first containerized workload and other containerized workloads in the virtual computing environment based, at least in part, on information corresponding to respective nodes on which the other containerized workloads are deployed (Vyas, ¶0035, “the scheduler 140 may be requested to deploy three additional containers to the distributed service, and may deploy all three new containers to node 116 to achieve affinity values of 4 for the new containers”).

With respect to claim 18, Vyas in view of Srinivas, and further in view of Bansal discloses the non-transitory machine-readable medium of claim 14, wherein the instructions are executable by the processing resource to cause the computing system to determine the affinities between the first containerized workload and other containerized workloads in the virtual computing environment based, at least in part, on information corresponding to other containerized workloads that are deployed on the node on which the first containerized workload is deployed (Vyas, ¶0035, “the scheduler 140 may be requested to deploy three additional containers to the distributed service, and may deploy all three new containers to node 116 to achieve affinity values of 4 for the new containers”)).

With respect to claim 19, Vyas in view of Srinivas, and further in view of Bansal discloses the non-transitory machine-readable medium of claim 14, wherein the instructions are executable by the processing resource to cause the computing system to schedule execution of the second containerized workload on the node on which the first containerized workload is deployed based, at least in part, on an amount of computing resources available to the node on which the first containerized workload is deployed (Vyas,  ¶0030, “Affinity values of the plurality of containers, including at least a first new affinity value of a first redeployed container and a second new affinity value of a second redeployed container, are measured (block 342). After redeploying the containers providing the distributed service, the scheduler 140 measures new affinity values of the redeployed containers. In an example, the new affinity values are measured with the same measurement scale as the measurements for containers 160A-G prior to redeployment”, see ¶0043-¶0044).

With respect to claim 20, Vyas in view of Srinivas, and further in view of Bansal discloses the non-transitory machine-readable medium of claim 14, wherein the instructions are executable by the processing resource to cause the computing system to determine the affinities between the first containerized workload and other containerized workloads in the virtual computing environment based, at least in part on a determined correspondence between nodes on which the first containerized workload and the other containerized workloads are deployed (Vyas, ¶0021, “a hierarchical map of a system 200 employing affinity based hierarchical container scheduling according to an example of the present disclosure. In an example, scheduler 140 may be a scheduler responsible for deploying containers (e.g., containers 152A-D, 160A-G, 260A-C, 262A-C) to nodes (e.g., nodes 112, 116, 212, 214, 216, 218, 220, 222, 224, 226, 228, 230, 232, 234, 236, 238, 240, 242, 244, 246, 248, and 250) to provide a variety of distributed services”).

With respect to claim 21, Vyas discloses an apparatus for containerized workload scheduling, the apparatus comprising:
A memory device (¶0014, i.e.  a memory device 130A-C); and 
A hardware processor configured to execute (¶0014):
 a containerized workload analyzer agent is configured to:
generate respective node assignment scores for the plurality of containerized workloads based, at least, in part, on the monitored network traffic (¶0025, “an affinity value based on an aggregate score may be based on a geometric mean or weighted average of the relationship between container 160A and each of containers 160B-G.”); and
schedule subsequent execution of a containerized workload based, at least in part, on the respective node assignment scores (¶0025, “an aggregate score may be calculated for container 160A to each of containers 160B-G”, ¶0021, “a hierarchical map of a system 200 employing affinity based hierarchical container scheduling according to an example of the present disclosure. In an example, scheduler 140 may be a scheduler responsible for deploying containers (e.g., containers 152A-D, 160A-G, 260A-C, 262A-C) to nodes (e.g., nodes 112, 116, 212, 214, 216, 218, 220, 222, 224, 226, 228, 230, 232, 234, 236, 238, 240, 242, 244, 246, 248, and 250) to provide a variety of distributed services, See ¶0012).

However, Vyas does not explicitly teaches monitor network traffic between a plurality of containerized workloads running on a plurality of nodes to determine affinities between the plurality of containerized workloads.

Srinivas discloses monitor network traffic between a plurality of containerized workloads running on a plurality of nodes to determine affinities between the plurality of containerized workloads (¶0043, “the governing central controller (C4) 106 may control the central controllers (C3) 108, 110 to perform load balancing with regard to network traffic carried on the optical ring networks A, B”, ¶0072, “an affinity group is defined herein as a collection of servers or virtual machines (VMs), a cluster (e.g., a set of servers that are load balanced and provide high availability), and/or data center resident applications that require high interconnectivity bandwidth, low latency, and/or multicast or broadcast services”, ¶0154, “contents of network traffic and/or statistic monitoring tools are harvested and correlated to affinity elements and affinity groups based on a determination as to whether there are network traffic and/or statistics monitoring tools available”).  

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Vyas’s with monitor network traffic between a plurality of containerized workloads running on a plurality of nodes to determine affinities between the plurality of containerized workloads and other containerized workloads in the virtual computing environment of Srinivas, in order allow computing resources within the data center networks to be controlled and provisioned based on network topology and application component topology, thus enhancing the application program performance and allows bandwidth to be efficiently allocated with the data center network. (Srinivas).

Vyas teaches affinity distribution that is representative of the relationship (i.e. communication) between the various containers providing the distributed service, ¶0012,  where an affinity value is based only on the relationship between a container and its closest hierarchical relative, an affinity value may be calculated based on the number of shared layers between two containers. For example, containers 160A-B are both deployed on node 112 and an affinity value based on an aggregate score may be based on a geometric mean or weighted average of the relationship between container 160A and each of containers 160B-G, In an example, a geometric mean or weighted average may adjust for, or give additional weight to the sharing of a particular layer over another. For example, a higher weight (i.e. workload) may be given to sharing a node than a zone, see ¶0025, ¶0038 and ¶0047. Srinivas also teaches contents of network traffic and/or statistic monitoring tools are correlated to affinity elements and affinity groups based on a determination as to whether there are network traffic, see ¶0154. However, Vyas in view of Srinivas remain silent wherein the affinities are based on information derived from the monitoring of the network traffic between the plurality of containerized workloads that changes over time, such that the affinities characterize dynamic communication patterns of the network traffic between the plurality of containerized workloads to assess inter-containerized workload interactions in real time, the determined affinities characterizing the dynamic communication patterns of the network traffic characterizing the communication patterns of the network traffic between the plurality of containerized workloads of the monitored network traffic, the respective node assignment scores based, at least, in part, on the determined affinities characterizing the communication patterns of the network traffic between the plurality of workload of the monitored network traffic.

Bansal discloses wherein the affinities are based on information derived from the monitoring of the network traffic between the plurality of containerized workloads that changes over time (¶0141, teaches the process monitors the network traffic and modifies a displayed network connectivity graph in real time to enable the user to visualize any changes in the network topology in real time, ¶0148, teaches the process monitors (at 2705) the network traffic to identify unique traffic type and patterns, ¶0150, teaches Based on the analysis of the traffic types and patterns monitored, process 2700 identifies (at 2710) components that may belong to the same application and groups these components into affinity groups), such that the affinities characterize communication patterns of the network traffic between the plurality of containerized workloads to assess inter-containerized workload interactions in real time (¶0063, teaches These VMs can be tenant (or workload) VMs as well as service VMs. The GUI also shows that 4 VMs 325-340 are selected for monitoring and are displayed as selected objects 350., ¶0141, teaches the process monitors the network traffic and modifies a displayed network connectivity graph in real time to enable the user to visualize any changes in the network topology in real time, ¶0148, teaches the process monitors (at 2705) the network traffic to identify unique traffic type and patterns, ¶0150, teaches Based on the analysis of the traffic types and patterns monitored, process 2700 identifies (at 2710) components that may belong to the same application and groups these components into affinity groups);
the determined affinities characterizing the dynamic communication patterns of the network traffic characterizing the communication patterns of the network traffic between the plurality of containerized workloads of the monitored network traffic (¶0122, teaches defines a traffic pattern that is allowed between nodes, ¶0141, teaches the process monitors the network traffic and modifies a displayed network connectivity graph in real time to enable the user to visualize any changes in the network topology in real time, ¶0148, teaches the process monitors (at 2705) the network traffic to identify unique traffic type and patterns, ¶0150, teaches Based on the analysis of the traffic types and patterns monitored, process 2700 identifies (at 2710) components that may belong to the same application and groups these components into affinity groups);
the respective node assignment scores based, at least, in part, on the determined affinities characterizing the dynamic communication patterns of the network traffic between the plurality of workload of the monitored network traffic (¶0063, teaches there are several VMs 305-340 listed as available objects. These VMs can be tenant (or workload or weight) VMs as well as service VMs, ¶0122, teaches defines a traffic pattern that is allowed between nodes, ¶0127, teaches the byte count and flow count from these flow records are summed up into a new record, ¶0141, teaches the process monitors the network traffic and modifies a displayed network connectivity graph in real time to enable the user to visualize any changes in the network topology in real time, ¶0148, teaches the process monitors (at 2705) the network traffic to identify unique traffic type and patterns, ¶0150, teaches Based on the analysis of the traffic types and patterns monitored, process 2700 identifies (at 2710) components that may belong to the same application and groups these components into affinity groups).

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Vyas’s in view of Srinivas’s system with wherein the affinities are based on information derived from the monitoring of the network traffic between the plurality of containerized workloads that changes over time, and the affinities characterize dynamic communication patterns of the network traffic between the plurality of containerized workloads to assess inter-containerized workload interactions in real time of Bansal, in order to collect network traffic or workloads data in real time from the VMs to determine affinities (Bansal).



With respect to claim 22, Vyas in view of Srinivas, and further in view of Bansal discloses the apparatus of claim 21, wherein the affinities are based, at least in part, on a determined weighted traffic pattern corresponding to containerized workloads among the plurality of containerized workloads (Vyas, ¶0025, “each layer may be weighted differently for affinity calculations (e.g., sharing a zone may be a higher point value than sharing a node)”).

With respect to claim 23, Vyas in view of Srinivas, and further in view of Bansal discloses the apparatus of claim 21, wherein the affinities are based, at least in part, on a determined type of containerized workload running on one or more nodes among the plurality of nodes (Vyas, ¶0019, “containers 160A-B running on node 112 may be dependent on the underlying hardware and/or host operating system 186A.”).

With respect to claim 24, Vyas in view of Srinivas, and further in view of Bansal discloses the apparatus of claim 21, wherein the containerized workload analyzer agent is configured to schedule deployment of a container to run the containerized workload on a node having the highest node assignment score among the nodes (Vyas, ¶0045, “distributed service 545 may be any type of computing task that may be deployed as multiple containers. In an example, distributed service 545 may be a microservice (i.e. workload)”).

With respect to claim 25, Vyas in view of Srinivas, and further in view of Bansal discloses the apparatus of claim 21, wherein the containerized workload analyzer agent is configured to schedule execution of the containerized workload on a node that is the same as a node on which a containerized workload that has a similar affinity to the containerized workload is executed (Vyas, ¶0035, “the scheduler 140 may be requested to deploy a new copy of the same distributed service as the distributed service provided by containers 160A-G, and may deploy containers for the new distributed service with affinity values of 4 to achieve a similar value of a performance metric for the new distributed service as for the distributed service provided by containers 160A-G”).

With respect to claim 26, Vyas discloses a system for containerized workload scheduling, comprising: 
a virtual computing cluster (VCC) (see ¶0017);
a plurality of virtual computing instances (VCIs) deployed within the VCC (¶0017, “System 100 may run one or more nodes 112 and 116, which may be virtual machines”); and 
a containerized workload analyzer agent deployed within the VCC that is provisioned with processing resources and ultimately executed by hardware (¶0017, “the hypervisors 180A-B may be components of the hardware device operating systems 186A-B executed by the system 100. In another example, the hypervisors 180A-B may be provided by an application running on the operating systems 186A-B, or may run directly on the hardware devices 110A-B”), wherein the containerized workload analyzer agent is configured to:
determine one or more affinities between containerized workloads among the plurality of containerized workloads based, at least in part, on determined traffic characteristics between the plurality of containerized workloads (¶0012, i.e. affinity distribution that is representative of the relationship (i.e. communication) between the various containers providing the distributed service, ¶0025, “where an affinity value is based only on the relationship between a container and its closest hierarchical relative, an affinity value may be calculated based on the number of shared layers between two containers. For example, containers 160A-B are both deployed on node 112 and an affinity value based on an aggregate score may be based on a geometric mean or weighted average of the relationship between container 160A and each of containers 160B-G, In an example, a geometric mean or weighted average may adjust for, or give additional weight to the sharing of a particular layer over another. For example, a higher weight (i.e. workload) may be given to sharing a node than a zone, ¶0027, i.e. performance criteria may include attributes such as latency of the distributed service, execution speed of requests to the distributed service, memory consumption of the distributed service, processor consumption of the distributed service, energy consumption of the distributed service, heat generation of the distributed service, and fault tolerance of the distributed service, ¶0039, i.e. a scheduler 140 is in communication with subzones 135 and 137, and hardware devices 110A and 110B, ¶0038 and ¶0047);
rank nodes on which to schedule execution of a containerized in the VCC based, at least in part, on the determined correspondence between the nodes (¶0034, “The scheduler 140 may review measured data, including the first, second and third values of the performance metric, to determine whether the third value of the performance metric is greater than the first and second values. In an example, the third value of the performance metric may be determined to be higher than the first and second value without being numerically higher than the first and second values,”, ¶0027, i.e. performance criteria may include attributes such as latency of the distributed service, execution speed of requests to the distributed service, memory consumption of the distributed service, processor consumption of the distributed service, energy consumption of the distributed service, heat generation of the distributed service, and fault tolerance of the distributed service); and
schedule subsequent execution of a second containerized workload on a node in VCC based, at least in part, on the rank of the node (¶0034, “the scheduler 140 may determine based on the weighting criteria (i.e. ranked scores) of the individual performance criteria that the third value of the performance metric is higher than the first value of the performance metric overall”).

However, Vyas does not explicitly teaches monitor network traffic corresponding to a plurality of containerized workloads deployed in the VCC by determining a correspondence between nodes on which the plurality of containerized workloads are deployed.

Srinivas discloses monitor network traffic corresponding to a plurality of containerized workloads deployed in the VCC by determining a correspondence between nodes on which the plurality of containerized workloads are deployed (¶0043, “the governing central controller (C4) 106 may control the central controllers (C3) 108, 110 to perform load balancing with regard to network traffic carried on the optical ring networks A, B”, ¶0072, “an affinity group is defined herein as a collection of servers or virtual machines (VMs), a cluster (e.g., a set of servers that are load balanced and provide high availability), and/or data center resident applications that require high interconnectivity bandwidth, low latency, and/or multicast or broadcast services”, ¶0154, “contents of network traffic and/or statistic monitoring tools are harvested and correlated to affinity elements and affinity groups based on a determination as to whether there are network traffic and/or statistics monitoring tools available”).
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Vyas’s with monitor network traffic corresponding to a plurality of containerized microservices deployed in the VCC by determining a correspondence between nodes on which the plurality of containerized workloads are deployed of Srinivas, in order allow computing resources within the data center networks to be controlled and provisioned based on network topology and application component topology, thus enhancing the application program performance and allows bandwidth to be efficiently allocated with the data center network. (Srinivas).

Vyas teaches affinity distribution that is representative of the relationship (i.e. communication) between the various containers providing the distributed service, ¶0012,  where an affinity value is based only on the relationship between a container and its closest hierarchical relative, an affinity value may be calculated based on the number of shared layers between two containers. For example, containers 160A-B are both deployed on node 112 and an affinity value based on an aggregate score may be based on a geometric mean or weighted average of the relationship between container 160A and each of containers 160B-G, In an example, a geometric mean or weighted average may adjust for, or give additional weight to the sharing of a particular layer over another. For example, a higher weight (i.e. workload) may be given to sharing a node than a zone, see ¶0025, ¶0038 and ¶0047. Srinivas also teaches contents of network traffic and/or statistic monitoring tools are correlated to affinity elements and affinity groups based on a determination as to whether there are network traffic, see ¶0154. However, Vyas in view of Srinivas remain silent determined traffic characteristics of information derived from the monitoring of the network traffic between the plurality of containerized workloads that change over time , such that the affinities characterize dynamic communication patterns of the network traffic between the plurality of containerized workloads to assess inter-containerized workload interactions in real time, the determined affinities characterizing the dynamic communication patterns of the network traffic between the plurality of containerized workloads based, at least in part on the determined traffic characteristics between the plurality of containerized workloads.
Bansal discloses determined traffic characteristics of information derived from the monitoring of the network traffic between the plurality of containerized workloads that change over time (¶0141, teaches the process monitors the network traffic and modifies a displayed network connectivity graph in real time to enable the user to visualize any changes in the network topology in real time, ¶0148, teaches the process monitors (at 2705) the network traffic to identify unique traffic type and patterns, ¶0150, teaches Based on the analysis of the traffic types and patterns monitored, process 2700 identifies (at 2710) components that may belong to the same application and groups these components into affinity groups), such that the affinities characterize dynamic communication patterns of the network traffic between the plurality of containerized workloads to assess inter-containerized workload interactions in real time (¶0063, teaches These VMs can be tenant (or workload) VMs as well as service VMs. The GUI also shows that 4 VMs 325-340 are selected for monitoring and are displayed as selected objects 350., ¶0141, teaches the process monitors the network traffic and modifies a displayed network connectivity graph in real time to enable the user to visualize any changes in the network topology in real time, ¶0148, teaches the process monitors (at 2705) the network traffic to identify unique traffic type and patterns, ¶0150, teaches Based on the analysis of the traffic types and patterns monitored, process 2700 identifies (at 2710) components that may belong to the same application and groups these components into affinity groups);
the determined affinities characterizing the dynamic communication patterns of the network traffic between the plurality of containerized workloads based, at least in part on the determined traffic characteristics between the plurality of containerized workloads (¶0122, teaches defines a traffic pattern that is allowed between nodes, ¶0141, teaches the process monitors the network traffic and modifies a displayed network connectivity graph in real time to enable the user to visualize any changes in the network topology in real time, ¶0148, teaches the process monitors (at 2705) the network traffic to identify unique traffic type and patterns, ¶0150, teaches Based on the analysis of the traffic types and patterns monitored, process 2700 identifies (at 2710) components that may belong to the same application and groups these components into affinity groups).

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Vyas’s in view of Srinivas’s system with determined traffic characteristics of information derived from the monitoring of the network traffic between the plurality of containerized workloads that change over time, and the affinities characterize dynamic communication patterns of the network traffic between the plurality of containerized workloads to assess inter-containerized workload interactions in real time of Bansal, in order to collect network traffic or workloads data in real time from the VMs to determine affinities (Bansal).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MAHMUD whose telephone number is (571)270-0385.  The examiner can normally be reached on Mon-Fri 8.00-5.00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GOLAM MAHMUD/Examiner, Art Unit 2458                                                                                                                                                                                                        
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458